      Case 1-19-47287-ess             Doc 250       Filed 08/03/20         Entered 08/03/20 09:52:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re:                                                               :   Chapter 11
                                                                     :
2178 Atlantic Ave HDFC,                                              :   Case No. 1-19-47287 (ESS)
                                                                     :
                                    Debtor.                          :   Re Docket Nos.: 243, 244, 245, 247
                                                                     :
-------------------------------------------------------------------- X
                                                                     :
In re:                                                               :   Chapter 11
                                                                     :
2178 Atlantic Realty LLC,                                            :   Case No. 1- No. 20-42235 (ESS)
                                                                     :
                                    Debtor.                          :   Re Docket Nos.: 55, 56, 58, 60
                                                                     :
------------------------------------------------------------------ X

        ORDER APPROVING STIPULATION AND AGREEMENT BETWEEN
   2178 ATLANTIC AVENUE HOUSING DEVELOPMENT FUND CORPORATION,
    NOTEWORTHY FORECLOSURE LLC, AND 2178 ATLANTIC REALTY LLC

        Upon the Motions (the “Motions”) filed in the above-captioned bankruptcy cases (the

“Bankruptcy Cases”) of 2178 Atlantic Avenue Housing Development Fund Corporation (the

“HDFC Debtor”) and 2178 Atlantic Realty LLC (the “Realty Debtor”), for entry of orders,

pursuant to section 105 of the Bankruptcy Code and Bankruptcy Rule 9019, approving that

certain stipulation and agreement dated as of July 27, 2020 (the “Agreement”), by and among

the HDFC Debtor, Noteworthy Foreclosure LLC (“Noteworthy”), and the Realty Debtor

(together with the Realty Debtor, the “Claimants,” and with the HDFC Debtor, the “Pa rties”);

and objections (the “Objections”) to approval of the Agreement having been filed by a creditor

of the Realty Debtor in the Realty Debtor’s and HDFC Debtor’s case (the “Objecting

Creditor”) and raised by the Office of the United State Trustee (the “UST”); and the Court

having conducted hearings on the Agreement and the Objections (collectively, the “Hearings”);
     Case 1-19-47287-ess        Doc 250      Filed 08/03/20     Entered 08/03/20 09:52:21




and the Parties, Objecting Creditor, UST and Gelt LLC (“Gelt”), a creditor to the Realty Debtor

purporting to hold a first-lien mortgage on the real property located at 2178 Atlantic Avenue,

Brooklyn, New York 11233 (the “Property”) having appeared at the hearing; and on the record

at the Hearings (a) the Objecting Creditor and UST having withdrawn their respective Objections

subject to the modifications of the Agreement reflected in this Order and the record of the

Hearings, (b) Gelt having consented to transfer of the Property from the Realty Debtor to the

HDFC Debtor free and clear of its liens and claims, subject to payment of the Proceeds (as

defined below) from the HDFC Debtor to the Realty Debtor and Gelt’s liens and claims

attaching to the Proceeds, and (c) the Parties having consented to the modifications of the

Agreement reflected in this Order and the record of Hearings; and the Court having f ound that,

subject to the modifications of the Agreement reflected in this Order, the Agreement is in the

best interests of each Debtor and their respective estates and creditors; and after due deliberation

and good and sufficient cause appearing therefor, it is hereby ORDERED, ADJUDGED, AND

DECREED THAT:

       1.        The Agreement attached as Exhibit 1 of the Motions is approved and the

Objections have been withdrawn, subject to the modifications of the Agreement reflected in this

Order; in the event of any conflict between the terms of the Agreement and this Oder, this Order

shall prevail.

       2.        The HDFC Debtor shall make a single payment in the amount of $850,000.00 (the

“Proceeds”) on account of the Allowed Claim of the Claimants, which payment shall be made to

the Realty Debtor and, notwithstanding anything to contrary in the Agreement, shall b e h eld in

the escrow account of counsel to the Realty Debtor. Within ten days of the date of entry of this

Order, the Realty Debtor shall open a debtor-in-possession bank account (“DIP Account”), an d




                                               -2-
     Case 1-19-47287-ess         Doc 250      Filed 08/03/20   Entered 08/03/20 09:52:21




the Proceeds shall be transferred to the DIP Account. The Proceeds shall remain in the DIP

Account and shall not be used or disbursed by the Realty Debtor absent further order of the

Court entered in the Realty Debtor’s bankruptcy case.

       3.      Pursuant to Bankruptcy Code section 363(f), and with the consent of Gelt, title to

the Property shall be transferred from the Realty Debtor to the HDFC Debtor free and clear of all

liens, claims, encumbrances and interests, and all such liens, claims, encumbrances and interests

shall attach to the Proceeds in the order of priority under applicable law, including, for the

avoidance of doubt, all interests of Gelt in the Property.

       4.      In connection with the closing of the transfer of the Property from the Realty

Debtor to the HDFC Debtor, Gelt shall provide signed copies of release of lien, assignment lease

and rent, and other documents (and authority to record the same) as may be reasonably requested

by the HDFC Debtor and/or its title company as necessary to transfer the title to Property free

and clear.

       5.      The transfer of title to the Property to the HDFC Debtor shall be exempt from any

taxes, transfer taxes, recording fees, or other charges which may be exempted under Section

1146 of the Bankruptcy Code.

       6.      Each and every federal, state and local government agency or department is

directed to may accept any and all documents necessary and appropriate to consummate the

transfer of the Property outlined herein and a copy of this Order may be filed in any place where

state, federal or local law permits filing or recording.

       7.      Counsel to the Claimants, Barry D. Haberman, Esq., is authorized and empowered

to execute such documents, enter into such agreements, and to take such actions as are necessary

to: (i) implement the terms of this Order; and (ii) effectuate the transfer of the Property to the




                                                 -3-
     Case 1-19-47287-ess       Doc 250     Filed 08/03/20     Entered 08/03/20 09:52:21




HDFC Debtor, including, without limitation, executing assignment documents and related

closing documents on behalf of the Claimants to the HDFC Debtor.

       8.     This Court shall may retain exclusive jurisdiction over this Order and the

Agreement, including jurisdiction to address and resolve any disputes that may arise in

connection with this Order and the Agreement.

       9.     This Order shall not be stayed, but shall be effective immediately upon the date it

is entered.




                                                               ____________________________
 Dated: Brooklyn, New York                                            Elizabeth S. Stong
        August 3, 2020                                         United States Bankruptcy Judge



                                              -4-
